DETAILED ACTION
1.	The communication is in response to the application received 03/09/2021, wherein claims 1-22 are pending and are examined as follows. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
5.	Claim 4 is objected to because of the following informalities: is the “lighting setting” in the limitation “wherein the lighting setting” (emphasis added) referring to the “ambient lighting setting” in claim 1? If so, it is recommended that this be changed to “ambient lighting setting” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is drawn to a computer program per se. A computer program per se is abstract instructions. Therefore, a computer program is not a physical thing (product) nor a process as they are not “acts” being performed. As such, this claim is not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.
It is noted that computer programs embodied on a non-transitory computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (including transitory media such as signals or carrier waves). 
Claims 2-9 are rejected under this section by virtue of their dependency, thus incorporating the non-statutory subject matter.
Claim 10 is directed to “A computer program product for performing the method…”. However, given the broadest reasonable interpretation, the computer program product may be transitory media, such as carrier signals and waves, which are nonstatutory subject matter. The Applicant’s specification does not limit the storage media or the program product to “non-transitory” media. See for e.g. ¶0022. The Applicant may overcome this rejection for example by 
Claims 11 and 12 are directed to “A camera phone software program product for performing the method…”.  The rejection of claims 11 and 12 is the same as claim 10 above. Please refer to claim 10.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-11, 13-17, and 22 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Imai et al. US 2013/0300894 A1, hereinafter referred to as Imai, since Imai provides a system and methods for simulated preview for preferred image exposure (e.g. abstract and Fig. 1). See below for further details. 
Regarding claim 1, (Currently Amended) Imai discloses “A software implemented method adapted for a camera and artificial lighting system for determining at least one artificial lighting device setting and/or camera setting [e.g. Abstract], said method comprising obtaining first pre-image data [See Fig. 1. Image 161 is 1st pre-image data] relating to at least part of a scene [Image 161 captures a scene as shown] using said camera having a predetermined pre-image camera setting [Image 161 taken by Camera 100 will correspond to pre-image settings of said camera], wherein the first pre-image data is obtained in ambient light [Image 161 is taken without a flash; hence, image is based on light from the environment] obtaining second pre-image data [See Fig. 1. Image 163 is 2nd pre-image data] relating to at least part of the scene [Image 163 captures the scene as shown] using said camera having the predetermined pre-image camera setting [Image 163 taken by Camera 100 will correspond to the pre-image settings of said camera], wherein the second pre- image data is obtained from the scene being lightened with the artificial light [Image 163 is taken with a flash], receiving [See Fig. 5, where a user can select via an interface (¶0018) different settings related to brightness and/or color channels associated with an image to be captured by said camera] and determining [Refer to ¶0018. Also see Fig. 5, where user inputs provide updated image signals 510 that form an updated preview image 520. Updated camera parameters 530 (e.g. Flash spectral power distribution 533) can then generated for capturing a more desired image] based on said obtained first pre-image data, [Considering the method flow of Fig. 4 which describes obtaining both preview images (DO 415 and DF 425) for determining simulated flash signals 455 and 485 (DFI) via the camera parameters 403, the user (via user interface 500) can then make adjustments (Fig. 5) to form updated images (DFI + ∆ DFI); hence, Imai’s method uses the preview images along with user inputs of desired brightness/color channels for an image to be captured]
Regarding claim 2, Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the method comprises providing [Reference Flash of camera 100 in acquired image 163 (Fig. 1)] the determined artificial lighting device setting [User may adjust a power setting of the flash device (¶0018)] and/or providing at the camera the determined camera setting.” [Camera may be configured according to the settings (¶0018)]
Regarding claim 3,  Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera setting comprises a sensor light sensitivity, ISO, setting and/or an aperture setting and/or exposure duration setting.”  [¶0035 describes various camera settings including aperture and exposure control. Also refer to ¶0040 where exposure and aperture settings can be altered]
Regarding claim 5,  Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the one or more desired or pre-set optical characteristics comprises an exposure value and/or a white balance and/or a relation between luminous exposure from artificial and ambient light.”  [Given the ‘or’ limitation above, Imai ¶0040 describes altering white balance and exposure via operation unit 246 which has a user interface, where a user can make selections]
Regarding claim 6,  (Currently Amended) Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the part of the scene [As per Fig. 1, the user can select a scene to be captured with camera 100, as shown for e.g. in images 161 and 163]
Regarding claim 7,  (Currently Amended) Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the determining comprises determining at least one artificial lighting device setting [User via user interface (Fig. 5) can select a level of brightness (e.g. ¶0005) to determine an optimal setting for capturing an image. Also refer to 351 in Fig. 3, i.e. user selection of flash intensity] and/or the camera setting [¶0017-0018 for e.g. show camera settings can be adjusted] so as to obtain a desired or pre-set exposure value in at least part of the scene.” [¶0017-0018. Settings of the camera and flash device are configured until an image having a desired appearance is determined. Once identified, an image may be captured of the scene (e.g. Fig. 1)]
Regarding claim 9,   (Currently Amended) Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the determining comprises determining at least one artificial lighting device setting and/or the camera setting [A user can make changes in one or more settings of the camera and flash device. ¶0017-0018] so as to obtain a desired or user set white balance in at least part of the scene.” [Per ¶0040, white balance can be altered in each of the images. Also reference brightness and color channel adjustments in Fig. 5]
Regarding claim 10,   (Currently Amended) Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “A computer program product for performing the method for determining at least one artificial lighting device setting and/or camera setting according tclaim 1.”  [Same as claim 1 with reference to ¶0037 where the modules in Imai’s method may be implemented in software] 
Regarding claim 11,   (Currently Amended) Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Imai further discloses “A camera phone software program product for performing the method for determining at least one artificial lighting device setting and/or camera setting according to claim 1.”  [Same as claim 1 with reference to ¶0054 (a smartphone) and ¶0057 where system can include a phone, digital camera, tablet, PDA, etc. A smartphone is known to contain a camera. Thus, using a camera phone for performing the disclosed method would be apparent to one skilled in the art] 
Regarding Claim 13, Claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the claimed hardware, see for e.g. Fig. 7 and ¶0036-0037.
Regarding Claim 14,  (Currently Amended) Imai teaches all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim. Imai further discloses “further comprising a user interface [See interface 500 on Fig. 5] for receiving [Brightness and color channel adjustments can be made by the user to capture an image having a desired appearance]  
Regarding Claim 15,  (Currently Amended) Imai teaches all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera device is integrated within an electronic user device such as a camera phone.”   [See smartphone in ¶0054]
Regarding Claim 16,  (Currently Amended) Imai further discloses, “A camera phone comprising a camera device according to claim 13.” [A smartphone (¶0054) is known to contain a camera]
Regarding Claim 17,  (Currently Amended) A system claim 13 and at least one artificial lighting device [A smartphone (¶0054) is known to contain a camera and a camera flash. See flash 238 in system 200 of Fig. 2]
Regarding Claim 22,    (Currently Amended) Imai teaches all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera device is integrated within a camera phone.” [See smartphone in ¶0054]

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Imai, in view of Neglur  US 8,964,062 B1, hereinafter referred to as Neglur.
Regarding claim 4,  Imai teaches all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. However Imai does not explicitly disclose “wherein the lighting setting comprises a mean light intensity during the exposure setting and/or mean color temperature setting.”   Neglur on the other hand from the same or similar field of endeavor discloses the foregoing. [In light of the ‘or’ limitation above, see for e.g. col.3 lines 26-67 and col. 4 lines 1-10. Through exposure control of the camera , the average brightness or intensity of an image can be set to a certain range]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system of simulated previews for preferred image exposure to add the teachings of Neglur as above to provide a means for automatic exposure control (AEC) for a camera in conjunction with an ambient light sensor so as to yield accurate initial exposure settings that allow the AEC to more quickly converge to proper settings (abstract).  
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Imai, in view of Taniguchi et al. US 4,373,793, hereinafter referred to as Taniguchi.
Regarding claim 8,  (Currently Amended) Imai teaches all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim. However Imai does not explicitly disclose “wherein the determining comprises determining at least one artificial lighting device setting and/or the camera setting so as to obtain a desired or pre-set relation of luminous exposure for artificial and ambient light in at least part of the scene.” Taniguchi on the other hand from the same or similar field of endeavor discloses the foregoing.   [For Taniguchi’s light measuring device used in flash photography, col. 7 lines 65-68 and col. 8 lines 1-5 disclose a ratio of flash light to ambient light, i.e. a relation]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system of simulated previews for preferred image exposure to add the teachings of Taniguchi as above to provide an improved light measuring device for flash photography such that it makes it possible to take photographs at a desire contrast value (col. 2 lines 31-35).
Claims 12, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Imai, in view of Ng et al. US 9,001,226 B1, hereinafter referred to as Ng.
Regarding claim 12,    (Currently Amended) Imai teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.  Imai further discloses “A camera phone software program product for performing the method for determining at least one artificial lighting device setting and/or camera setting according to claim 1, [See citations in claim 1. As to a camera phone software program product, see claim 11 above] which controls a camera and at least one artificial lighting device [e.g. ¶0017-0018], wherein the camera phone software program product is arranged to control at least one artificial lighting device via Bluetooth.”  [Imai (¶0043) teaches wireless communication such as Bluetooth. For more explicit support, see Ng below] Although Imai discloses the foregoing limitation, Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [See col. 6 lines 48-67 where devices shown in Fig. 1 (e.g. smartphones) can control flash units etc. wirelessly (e.g. Bluetooth)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Imai’s system of simulated previews for preferred image exposure to add the teachings of Ng as above to provide a means for capturing image data via multiple devices (i.e. cameras and lighting) which can be subsequently processed and combined allowing users to provide input and thereby affecting the way the image is presented (col. 1 lines 39-49).
Regarding Claim 18,   (Original) Imai teaches all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Imai further discloses “wherein the camera device is arranged to communicate with the at least one artificial lighting device over a communication interface such as a wireless communication interface.”  [See ¶0043 with respect to Fig. 2, i.e. wireless communications are configured for Imai’s system. Also refer to ¶0057 and Fig. 7 which illustrates network (730) communications. See Ng below for additional support] Although Imai discloses the foregoing limitation, Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [See col. 6 lines 48-67 where devices shown in Fig. 1 (e.g. smartphones) can control flash units etc. wirelessly (e.g. WiFi)] The motivation for combining Imai and Ng has been discussed in connection with claim 12, above. 
Regarding Claim 19,    (Currently Amended) Imai teaches all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Imai further discloses  “wherein the camera device is arranged to communicate with at least one artificial lighting device over a Bluetooth interface.”  [See ¶0043 with respect to Fig. 2, i.e. wireless communications (Bluetooth) are configured for Imai’s system. Also refer to ¶0057 and Fig. 7 which illustrates network (730) communications. See Ng below for additional support] Although Imai discloses the foregoing limitation, Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [See col. 6 lines 48-67 where devices shown in Fig. 1 (e.g. smartphones) can control flash units etc. wirelessly (e.g. Bluetooth)] The motivation for combining Imai and Ng has been discussed in connection with claim 12, above. 
Regarding Claim 20,    (Currently Amended) Imai teaches all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.  Imai however does not teach “wherein the camera device is arranged to communicate settings to at least one artificial lighting device over the communication interface.” On the other hand, Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [Given the BRI of the foregoing limitation, see for e.g. col. 7 lines 59-67 with respect to Figs. 26C, 26D, and 26E, where cameras can communicate with a flash on a network as shown. Communications of one or more characteristics for acquisition (construed as settings) may also occur via a controller] The motivation for combining Imai and Ng has been discussed in connection with claim 12, above. 
Regarding Claim 21,    (Currently Amended) Imai teaches all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim. Imai however does not teach “wherein at least one artificial lighting device comprises a plurality of artificial lighting devices.”   On the other hand, Ng from the same or similar field of endeavor is brought in to more explicitly teach the foregoing feature. [Given the BRI of the limitation, see e.g. Fig. 3 which discloses plural flash devices 102] The motivation for combining Imai and Ng has been discussed in connection with claim 12, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486